Citation Nr: 1421912	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to January 6, 2010 and in excess of 30 percent thereafter for a respiratory disorder.

2.  Entitlement to a combined rating in excess of 40 percent as of January 6, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that granted service connection for a respiratory disorder and assigned a noncompensable evaluation.  The Veteran testified at a Board hearing in January 2012.  This transcript has been associated with the claims file.

During the pendency of the appeal, in a May 2010 rating decision, the RO assigned an increased evaluation of 30 percent effective January 6, 2010 for the Veteran's respiratory disorder.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's respiratory disorder has worsened since her January 2009 VA examination.  She testified in January 2012 that she is taking asthma and bronchitis medication regularly and uses an inhaler weekly.  The evidence of record reveals that the Veteran's respiratory disorder has been rated under the Diagnostic Code for chronic bronchitis.  Accordingly, a new examination should be scheduled and the RO should consider whether the Veteran is more appropriately rated under the Diagnostic Code for asthma.  

The issue of entitlement to a combined rating in excess of 40 percent is inextricably intertwined with the issue of entitlement to an increased rating for a respiratory disorder and accordingly, is remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of her service-connected respiratory disorder.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.
The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's respiratory disorder.  The examiner should discuss all current medication the Veteran is prescribed for her respiratory disorder, to include how frequently she uses each medication.

The examiner should perform all necessary testing, to include pulmonary function tests.  If the diffusion capacity of the lung for carbon monoxide by the single breath method.  (DLCO (SB)) test is not of record, the examiner must state why this test would not be useful or valid in this particular case.  See 38 C.F.R. § 4.96(d)(2).

The examiner must also provide an opinion concerning the impact of the Veteran's respiratory disorder on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, a statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed, to include consideration of whether the Veteran should be rated under a different Diagnostic Code for her respiratory disorder.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


